NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0955-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JARED A. HENRY,

     Defendant-Appellant.
_______________________

                   Argued February 24, 2021 – Decided March 18, 2021

                   Before Judges Ostrer, Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Accusation No. 12-02-0460.

                   James H. Maynard argued the cause for appellant
                   (Maynard Law Office, LLC, attorneys; James H.
                   Maynard, on the briefs).

                   Shiraz Deen, Assistant Prosecutor, argued the cause for
                   respondent (Bradley D. Billhimer, Ocean County
                   Prosecutor, attorney; Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, on the
                   brief).

PER CURIAM
      Defendant Jared Henry appeals from an October 8, 2019 order denying

his second post-conviction relief (PCR) petition. We affirm.

      On November 16, 2010, defendant was charged with third-degree

distribution of obscene materials to a person under the age of eighteen, N.J.S.A.

2C:24-3(b), and second-degree attempted sexual assault, N.J.S.A. 2C:14-

2(c)(4). He pled guilty to third-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a), in exchange for a recommended sentence of parole

supervision for life (PSL) and compliance with the requirements of Megan's

Law, N.J.S.A. 2C:7-1 to -23.

      On September 28, 2012, defendant physically appeared before, and was

sentenced by, Judge Rochelle Gizinski, in accordance with the plea agreement.

He did not file a direct appeal from his conviction or sentence.

      On May 30, 2013, counsel for defendant filed defendant's first PCR

petition, alleging plea counsel misinformed defendant about the consequences

of PSL. In his petition, defendant referenced the judgment of conviction (JOC)

"entered by [the trial court] on September 28, 2012." Defendant also annexed

to his 2013 petition "[t]he transcript of defendant's sentencing hearing and

judgment of conviction . . . as Exhibits F [and] G respectively." The PCR judge




                                                                           A-0955-19
                                        2
denied the petition on March 10, 2014. Defendant did not appeal from this PCR

denial.

      In 2018, defendant moved to withdraw his guilty plea, alleging his JOC

was invalid. However, several months later, he withdrew that motion. On July

18, 2019, defendant filed a second petition for PCR, renewing the argument from

his first PCR petition that plea counsel was ineffective by misinforming him

about the consequences of PSL. Additionally, he contended no valid JOC

regarding his September 28, 2012 sentence had been entered in accordance with

Rule 3:21-5.

      The PCR judge disagreed, and denied defendant's second PCR petition as

time barred under Rule 3:22-12(a), finding it was filed more than one year after

the March 10, 2014 denial of his first PCR petition. The judge noted that in

defendant's first PCR petition, he "certified to the court he was the subject of a

valid judgment of conviction which he was then collaterally attacking due to

allegations of ineffective assistance of counsel. He failed to raise any claim

. . . at that time of an invalid JOC." Moreover, the judge observed that "[a]ll

versions of the JOC contained in petitioner's appendix have the following

sentence on page three thereof: 'This Judgment of Conviction was signed by the




                                                                            A-0955-19
                                        3
Honorable Wendel E. Daniels, P.J.Cr.P., on behalf of the sentencing judge,

Rochelle Gizinski, J.S.C.'"

      On appeal, defendant raises the following arguments:

            POINT I

            THE COURT HAD JURISDICTION TO CONVERT,
            OR OTHERWISE TREAT PETITIONER’S PCR AS,
            A MOTION TO WITHDRAW HIS GUILTY PLEA
            [NOT RAISED BELOW] AND FURTHER HAD
            JURISDICTION TO HEAR AND DECIDE
            PETITIONER’S PETITION.

            A.    The PCR Court Was Empowered to Decide the
                  Validity of the Judgment of Conviction Recorded
                  by the Court Clerk and Take Appropriate Action
                  Regarding Treating Petitioner's PCR Petition as a
                  Motion to Withdraw His Guilty Plea.

            B.    Petitioner's Application to the Court Was
                  Judiciable as No Valid Judgment of Conviction
                  Had Been Entered by the Clerk and
                  Consequently, None of the Time Bars for Direct
                  Appeals or Collateral Attacks on a Conviction
                  Applied.

            C.    Petitioner’s Assertion that an Unsigned JOC
                  Means the Sentence Has Not Yet Been Formally
                  or Legally Imposed Does Not "Vitiate" the
                  Sentence Ordered by Judge Gizinski.

            POINT II

            NO   LEGALLY      VALID, ENFORCEABLE
            JUDGMENT OF CONVICTION HAS BEEN
            EXECUTED IN THIS MATTER.

                                                                      A-0955-19
                                      4
            A. JOC#1 – Unsigned, Undated, Received from the
            File of Prior Counsel.

            B. JOC#2 – Unsigned, Undated, Received from the
            Office of the Clerk of the Court.

            C. JOC#4 – Unsigned, Undated, Received from the
            New Jersey State Parole Board.

            D. JOC#5 – Signed by Judge Daniels, but Dated
            [Two] Weeks Prior to Mr. Henry's Sentencing Date,
            Obtained from the File of Mr. Henry's Prior PCR
            Attorney.

            E.    JOC#3 – Signed by Judge Daniels, but with the
            Signature Date Overwritten by Hand, Obtained from
            the "Indictment File" of the Judge’s Records.

            POINT III

            THE FIVE-YEAR PERIOD DURING WHICH A
            PETITIONER MUST FILE AN INITIAL PCR DOES
            NOT BEGIN UNTIL THE JUDGMENT OF
            CONVICTION IS SIGNED AND ENTERED BY THE
            CLERK.

      We need not address defendant's substantive arguments because we agree

with the PCR judge that defendant's second petition is time barred under Rule

3:22-12(a)(2).

      Where a PCR court does not conduct an evidentiary hearing, we "conduct

a de novo review of both the factual findings and legal conclusions of the PCR

court." State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016) (quoting State

                                                                          A-0955-19
                                       5
v. Harris, 181 N.J. 391, 421 (2004)). "[S]econd or subsequent petition[s] for

post-conviction relief shall be dismissed unless . . . [they are] timely under Rule

3:22-12(a)(2)[.]" State v. Jackson, 454 N.J. Super. 284, 291 (App. Div. 2018)

(fourth alteration in original) (quoting R. 3:22-4(b)).

       Rule 3:22-12(a)(2) imposes strict time limits on the filing of a second PCR

petition, requiring a defendant to file within one year of the latest of three

defined events: the date a new constitutional right is recognized by the United

States Supreme Court or our Supreme Court and is retroactive to cases on

collateral review; the date the factual predicate for the claim is first discovered,

if through reasonable diligence it could not have been discovered earlier; and

the date of the denial of a prior PCR petition where it is claimed prior PCR

counsel was ineffective. Rule 3:22-12(a)(2)(A)-(C). Significantly, the time bar

for second or subsequent petitions for PCR is not contingent on the entry of a

JOC.

       Here, defendant's underlying claim is that his plea counsel was ineffective

by failing to fully explain the consequences of PSL. He asserted that factual

claim when he filed his first PCR petition in 2013, and therefore his second PCR

petition, which was filed in 2019, is untimely under Rule 3:22-12(a)(2)(b). That

factual claim also is barred under Rule 3:22-5.           Even if we broadly read


                                                                              A-0955-19
                                         6
defendant's second PCR petition as alleging his first PCR counsel was

ineffective by failing to challenge the validity of the JOC, the second PCR

petition is untimely under Rule 3:22-12(a)(2)(c) because it was filed more than

a year after the 2014 dismissal of the first PCR petition. Finally, Rule 3:22-

12(a)(2)(a) is inapplicable because defendant does not rely on a new

constitutional right.

      The time bar under Rule 3:22-12(a)(2) may not be ignored or relaxed.

Jackson, 454 N.J. Super. at 292-94; see also R. 1:3-4(c) ("Neither the parties nor

the court may . . . enlarge the time specified by . . . R. 3:22-12."). Because

defendant's second PCR petition was filed more than five years after the March

10, 2014 denial of his first petition, the latter petition was properly denied as

time barred. Additionally, since defendant's second PCR petition was properly

time barred, an evidentiary hearing on his application was not required. See

State v. Brewster, 429 N.J. Super. 387, 401 (App. Div. 2013) ("If the court

perceives that holding an evidentiary hearing will not aid the court's analysis of

whether the defendant is entitled to post-conviction relief, . . . then an

evidentiary hearing need not be granted." (omission in original) (quoting State

v. Marshall, 148 N.J. 89, 158 (1997))). The remainder of defendant's arguments

lack sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).


                                                                            A-0955-19
                                        7
Affirmed.




                A-0955-19
            8